IN THE COURT OF APPEALS OF TENNESSEE
                                 AT KNOXVILLE
                          Assigned on Briefs, June 29, 2004

                ROBERT LEDFORD v. GEORGE RAUDENBUSH

                    Direct Appeal from the Circuit Court for Polk County
                    No. CV-03-144 Hon. John B. Hagler, Circuit Judge



                    No. E2004-00170-COA-R3-CV - FILED JULY 29, 2004


The defendant appeals from the Trial Court’s awarding Judgment to plaintiff for $1,000.00. The
record on appeal is insufficient to review alleged error. We affirm.


Tenn. R. App. P.3 Appeal as of Right; Judgment of the Circuit Court Affirmed.


HERSCHEL PICKENS FRANKS, P.J., delivered the opinion of the court, in which CHARLES D. SUSANO ,
JR., J., and D. MICHAEL SWINEY , J., joined.

George Laudenbush, appellant, pro se.


                                            OPINION


               This action originated in Sessions Court wherein Robert Ledford was granted default
judgment against George Raudenbush, III., in the amount of $1,000.00. The matter was appealed
to Circuit Court, and on November 18, 2003, the Circuit Court entered Judgment against George
Raudenbush, as follows:

               Mr. Robert Ledford is granted a Judgment for $1,000.00 because Mr. George
               Raudenbush has no right of title, leasehold, or otherwise, since a bank had previously
               foreclosed on the property; no damage was done to the property; no repairs have been
               made to any property belonging to Mr. George Raudenbush; and the $1,000.00 was
               extracted from Mr. Robert Ledford for blocking his truck until he paid the money.

               George Raudenbush has appealed, pro se, to this Court, and has raised these issues:

               1.     Did the trial court err in granting appellee Robert Ledford judgment as
                      pertaining to appellant’s contract between Richard and Clifford Arp as to
                      establish rights and privileges of appellant to manage property?

               2.     Did the trial court err in granting appellee Robert Ledford judgment as to the
                      appellant’s knowledge of foreclosure or possession?

               3.     Did the trial court err in granting appellee Robert Ledford judgment as to
                      damages done to the property and repairs made?

                The only record in this Court is a copy of the Sessions Court Judgment and a copy
of the Order of the Circuit Court affirming the Judgment entered in the Sessions Court. There is no
transcript of evidence, and appellant’s pro se brief does not meet the minimum requirements of the
Tennessee Rules of Appellate Procedure as to form and contents.

               In the absence of an evidentiary record, we conclusively presume that the evidence
before the Trial Court was sufficient to support the judgment, and we are constrained to affirm the
Judgment of the Trial Court.

               The Judgment of the Trial Court is affirmed, and the cause, remanded, with the cost
of the appeal assessed to George Raudenbush.




                                                      ______________________________
                                                      HERSCHEL PICKENS FRANKS, P.J.




                                                -2-